Case 2:20-cv-04186-SVW-KS Document 6 Filed 09/02/20 Page 1 of 2 Page ID #:29
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-4186-SVW (KS)                                         Date: September 2, 2020
Title       Tyiavory Jackson v. Marcelo James et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 7, 2020, Plaintiff, a California state prisoner, filed a civil rights complaint (the
“Complaint”) pursuant to 42 U.S.C. § 1983 (Dkt. No. 1) and an application (the “Application”) to
proceed without prepayment of the filing fees (i.e., “IFP” or in forma pauperis) (Dkt. No. 2). On
July 8, 2020, United States District Judge Stephen V. Wilson denied the Application because
Plaintiff failed to authorize disbursements from his prison trust account to pay the filing fees, and
Judge Wilson ordered Plaintiff to file, within 30 days, a new IFP application and complaint with
the Certified Trust Account Statement and Disbursement Authorization. (Dkt. No. 4.) The Order
stated that “[i]f plaintiff fails to submit the required documents within 30 days, this case shall be
DISMISSED.” (Id.)

        More than three weeks have now passed since Plaintiff’s August 7, 2020 deadline for filing
a new IFP application with a Certified Trust Account Statement and Disbursement Authorization,
and, although Plaintiff has filed a First Amended Complaint (Dkt. No. 5), he has not filed a new
IFP application with the requisite documentation. Accordingly, the case is now subject to
dismissal for failure to comply with court orders and failure to either pay the filing fee or file a
complete application to proceed IFP. Therefore, IT IS HEREBY ORDERED that Plaintiff shall
show cause, no later than September 23, 2020, why the action should not be dismissed.

        To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s form
Request to Proceed Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To
discharge this Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing
fee in full; or (2) file a complete IFP application, with the Certified Trust Account Statement



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-04186-SVW-KS Document 6 Filed 09/02/20 Page 2 of 2 Page ID #:30
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-4186-SVW (KS)                                     Date: September 2, 2020
Title       Tyiavory Jackson v. Marcelo James et al


and Disbursement Authorization, with the Court on or before the September 23, 2020
deadline.

        Plaintiff’s failure to timely comply with this Order will result in the dismissal of his
case.

        IT IS SO ORDERED.
                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
